Citation Nr: 0613977	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-17 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for cervical spine spondylosis, 
cervical spine arthritis, and/or C-6 radiculopathy, caused 
and/or aggravated by an excisional biopsy of the right 
posterior lymph node at the Greenville VA Medical Center in 
March 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that denied compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for cervical spine spondylosis, 
cervical spine arthritis, and/or C-6 radiculopathy, caused 
and/or aggravated by an excisional biopsy of the right 
posterior lymph node at the Greenville VA Medical Center in 
March 2000.

In an Order dated June 2005, the United States Court of 
Appeals for Veterans Claims (Court) vacated the Board's 
decision and remanded the matter for actions consistent with 
the parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

On appeal the veteran has raised the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for loss of use of the right arm due to VA medical 
care.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.  

 
REMAND

The Joint Motion indicated that VA failed to obtain private 
medical records identified by the appellant.  The Joint 
Motion noted that under 38 U.S.C.A. § 5103A(b), when a 
claimant adequately identifies relevant private medical 
records, the Secretary must make reasonable efforts to obtain 
them.  The Joint Motion noted that in a January 2004 
statement, the appellant informed VA of additional medical 
evidence located at a VA medical center.

In light of the foregoing, and in order to ensure that all 
due process requirements are satisfied, this appeal is 
REMANDED to the RO for the following:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet.App. 473 
(2006).  

2.  The RO should obtain the December 1, 
2003 VA medical records identified by the 
veteran in his January 2004 statement.  
The veteran should also identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for the disorder at issue and 
which have not been secured or provided 
earlier.  The appellant should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment reports.  
All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


